Case 1:18-cv-07253-NG-PK Document 34 Filed 09/19/19 Page 1 of 1 PagelD #: 520

  

| PNT )|
BARRACK’ RODOS, BACINE

A Professional Corporation
ATTORNEYS AT LAW

September 19, 2019
VIA ECF

Honorable Nina Gershon

United States District Court for the
Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: Inve Dentsply Sirona, Inc. Securities Litigation, No. 18-cv-7253 (NG) (PK)
Dear Judge Gershon:

We write on behalf of Lead Plaintiff, Strathclyde Pension Fund, to respectfully request
permission to submit a 45-page memorandum of law in opposition to Defendants’ motion to
dismiss dated August 15, 2019.

On August 9, 2019, Defendants requested permission to file a 40-page brief in support of
their motion to dismiss, which request was granted on August.12, 2019. In addition to their motion,
a proposed Order and a 40-page brief, Defendants served on Lead Plaintiff a declaration of counsel
that attached 43 exhibits of documents and a 44" exhibit consisting of an 18-page “Schedule to the
Memorandum of Law” that referenced “122 court filing, news articles, and other publicly available
materials such as SEC filings.” In order to properly respond to Defendants’ motion and their
supporting brief and other materials, we respectfully request that this Court allow Lead Plaintiff to
submit a memorandum of law in opposition to the motion to dismiss of no more than 45 pages.

We have conferred with counsel for Defendants and are informed that they take no
position on this request.

Respectfully submitted,

Pp 2 Ge

Jeffrey W. Golan

cc: All Counsel of Record (via ECF filing)

PHILADELPHIA, PA SAN DIEGO, CA NEW YORK, NY CONSHOHOCKEN, PA LANSING, MI NEWARK, NJ

3300 TWO COMMERCE SQUARE } 2001 Market Street | Philadelphia, PA 19103
215.963.0600 F 215.963.0838 www.barrack.com
